1

2

3                                    UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                    ***

6
      CAPITAL ONE, NATIONAL ASSOCIATION,
7
                           Plaintiffs,
8                                                       2:17-cv-00604-RFB-VCF
      vs.                                               ORDER
9     SFR INVESTMENTS POOL 1, LLC, et al.,
10                         Defendants.

11

12          Before the court is Defendant Anthem Country Club Community Association’s Renewed Request
13   for Insurance Representative to Appear Telephonically at Settlement Conference (ECF No. 120).
14          Accordingly,
15          IT IS HEREBY ORDERED that any opposition to Defendant Anthem Country Club Community
16   Association’s Renewed Request for Insurance Representative to Appear Telephonically at Settlement
17   Conference (ECF No. 120) must be filed on or before November 26, 2018.
18

19          DATED this 16th day of November, 2018.
                                                              _________________________
20
                                                              CAM FERENBACH
21
                                                              UNITED STATES MAGISTRATE JUDGE

22

23

24

25
